DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 11/24/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Claim Rejections - 35 USC ' 112   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the mode" in claim 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which mode “the mode” refers to, as there is a first and second mode.  The Examiner notes that “the mode” could refer to either mode for the prior art purposes.  

   3.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20080198651 A1).  

With respect to claim 1, the Kim reference teaches a system comprising: 
a plurality of solid-state storage devices; (see fig. 5; and flash memory 106, paragraph 45, where flash memory system 100 includes a flash memory controller 104 in communication with host system 102, and multiple multi-mode flash memory devices 106) and 
a storage controller operatively coupled to the plurality of solid-state storage devices, the storage controller comprising a processing device, (see fig. 5; and flash memory 106, paragraph 45, where flash memory system 100 includes a flash memory controller 104 [which would include a ‘processing device’] in communication with host system 102, and multiple multi-mode flash memory devices 106) the processing device to: 
receive, by a processing device of a storage controller, one or more characteristics comprising a read count associated with data stored at the storage array; (paragraph 18, where the first storage mode is a multiple bit per cell (MBC) storage mode and the second storage mode is a single bit per cell (SBC) storage mode, and the step of converting is executed in response to a predetermined criteria. The predetermined criteria is an MBC program erase limit, and the step of converting includes comparing a program/erase counter corresponding to the subdivision with the MBC program/erase limit. The step of programming includes programming the data to the subdivision if the program/erase counter is less than the predetermined MBC program/erase limit, and programming the data to the alternate subdivision if the program/erase counter is at least the predetermined MBC program/erase limit) 
program the portion of the solid-state memory of the storage array from a first mode to a second mode based on the one or more characteristics associated with the data; (paragraph 18, where the first storage mode is a multiple bit per cell (MBC) storage mode and the second storage mode is a single bit per cell (SBC) storage mode, and the step of converting is executed in response to a predetermined criteria. The predetermined criteria is an MBC program erase limit, and the step of converting includes comparing a program/erase counter corresponding to the subdivision with the MBC program/erase limit. The step of programming includes programming the data to the subdivision if the program/erase counter is less than the predetermined MBC program/erase limit, and programming the data to the alternate subdivision if the program/erase counter is at least the predetermined MBC program/erase limit) and 
store the data in the portion of the solid-state memory. (paragraph 18, where the step of programming includes programming the data to the subdivision if the program/erase counter is less than the predetermined MBC program/erase limit)

With respect to claim 2, the Kim reference teaches the system of claim 1, wherein the second mode is associated with a lower latency than the first mode.  (paragraph 18, where the first storage mode is a multiple bit per cell (MBC) storage mode and the second storage mode is a single bit per cell (SBC) storage mode)

With respect to claim 3, the Kim reference teaches the system of claim 1, wherein the one or more characteristics comprise at least one of an age characteristic associated with the data or an error rate associated with the data.  (paragraph 49, where the MBC storage mode subdivision reaching the predetermined limit will no longer store data reliably, but they can be used for storing data in the SBC storage mode for a set number of program/erase cycles)

With respect to claim 6, the Kim reference teaches the system of claim 1, further comprising: program another portion of the solid-state memory of the storage array from the second mode to the first mode to store the further data in the another portion. (paragraph 77, where an alternate modified sequence is to program the data, increment the counter and then compare the program/erase counter to the predetermined cycle limit. No further action is taken if the counter value is less than the cycle limit. Otherwise, the recently programmed data is moved, or reprogrammed, to available MBC storage mode subdivisions)

With respect to claim 7, the Kim reference teaches the system of claim 1 wherein the mode is a single-level cell (SLC) mode.  (paragraph 49, where the MBC storage mode subdivision reaching the predetermined limit will no longer store data reliably, but they can be used for storing data in the SBC storage mode for a set number of program/erase cycles)

With respect to claim 8, the Kim reference teaches the system of claim 1, wherein the processing device is further to: add subsequent data to a portion of the solid-state memory programmed in the first mode, wherein the portion of memory programmed in the first mode has a higher latency relative to the the portion of the solid-state memory of the storage array in the second mode. (paragraph 18, where the first storage mode is a multiple bit per cell (MBC) storage mode and the second storage mode is a single bit per cell (SBC) storage mode [which is known to be faster and have less latency])
Claim 9-11 and 14-15 are the method implementation of claims 1-3 and 6-8 and rejected under the same rationale as shown above.  

Claim 16-18 are the non-transitory computer storage medium implementation of claims 1-3 and 6-8 and rejected under the same rationale as shown above.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20080198651 A1) in view of Ng (US 20150149693 A1). 

	With respect to claim 4, the Kim reference does not explicitly teach the system of claim 1, wherein the processing device is further configured to: determine whether to relocate further data stored at the solid-state storage array to the portion of the solid-state memory based on determining that a read count associated with the further data satisfies a read count threshold.
	The Ng reference teaches it is conventional to have determine whether to relocate further data stored at the solid-state storage array to the portion of the solid-state memory based on determining that a read count associated with the further data satisfies a read count threshold.  (paragraph 6, where subsequent reads of the relocated data are directed to the copy in faster binary cache rather than the damaged copy in slower MLC main memory. Thus, data is relocated before it becomes uncorrectable. Reading the relocated data is faster which is particularly beneficial for frequently read data)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Kim reference to determine whether to relocate further data stored at the solid-state storage array to the portion of the solid-state memory based on determining that a read count associated with the further data satisfies a read count threshold, as taught by the Ng reference.
The suggestion/motivation for doing so would have been to allow reading of the relocated data to be faster which is particularly beneficial for frequently read data.  (Ng, paragraph 6)
Therefore it would have been obvious to combine the Kim and Ng references for the benefits shown above to obtain the invention as specified in the claim.

	With respect to claim 5, the combination of the Kim and Ng teaches the system of claim 4, wherein to determine whether to relocate further data stored at the solid-state storage array to the portion of the solid-state memory further comprises: determine to relocate the further data to the portion of the solid-state memory upon determining that an age characteristic associated with the data satisfies a threshold.  (Kim, paragraph 77, where an alternate modified sequence is to program the data, increment the counter and then compare the program/erase counter to the predetermined cycle limit. No further action is taken if the counter value is less than the cycle limit. Otherwise, the recently programmed data is moved, or reprogrammed, to available MBC storage mode subdivisions) 

Claim 12-13 are the method implementation of claims 4-5 and rejected under the same rationale as shown above.  

Claim 19-20 are the non-transitory computer storage medium implementation of claims 4-5 and rejected under the same rationale as shown above.  

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Ye (US 20090113112 A1), which teaches a data storage device including two or more data storage areas including may have two or more (heterogeneous) types of nonvolatile memory cells. At least one of the data storage areas includes a plurality of memory blocks that are sequentially selected, and metadata are stored in the currently selected memory block. The memory blocks can be sequentially used and metadata can be stored in a uniformly-distributed manner throughout the data storage device. Therefore, separate merging and wear-leveling operations are unnecessary. Thus, it is possible to improve the lifetime and writing performance of a data storage device having two or more heterogeneous nonvolatile memories; and 
Yu (US 20090193184 A1), which teaches a hybrid solid-state disk (SSD) has multi-level-cell (MLC) or single-level-cell (SLC) flash memory, or both. SLC flash may be emulated by MLC that uses fewer cell states. A NVM controller converts logical block addresses (LBA) to physical block addresses (PBA). Most data is block-mapped and stored in MLC flash, but some critical or high-frequency data is page-mapped to reduce block-relocation copying. A hybrid mapping table has a first-level and a second level. Only the first level is used for block-mapped data, but both levels are used for page-mapped data. The first level contains a block-page bit that indicates if the data is block-mapped or page-mapped. A PBA field in the first-level table maps block-mapped data, while a virtual field points to the second-level table where the PBA and page number is stored for page-mapped data. Page-mapped data is identified by a frequency counter or sector count. SRAM space is reduced.

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137